4 i,_- va Case 4:19-cV-OO775 Document 1 Filed on 03/01/19 in TXSD Page 1 of 10

.~ ' U '
§ PRISoNER’s CIvlL RIGHTS coMPLAlNT (Rev. 05/2015) 30“£;;6': §i:i::fgofli;;as
7 4 F l L E o
IN THE UNITED STATES DISTRICT COURT MAR 01 2019
FOR THE SWUQQ DISTRICT OF TEXAS . .
_\AMN_ DIVISION oavid J. Bradley, clerk ot court

N\I><mtw K tract a oakqu
Plaintist Name and ID Number

'Y<>\ '° SAN monte women mr com
Place of Confinement
CASE NO.‘
(Clerk will assign the number)

owe owns W>\ '“ 3m item \w§rom< ‘W)@d~
Defendant’s Name and Address

l€\)v\ Oé\%\ 10 t otto mm \&Weron,~rt (\‘\ 001
De‘fendant’s Name and Address

YU tamm mo wm wusrol\i,<»< F\'woi\
,Defendant’s Name and Address
( DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

l. To start an action you must tile an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. lf you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON lT.

3. You must tile a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure.` Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. lt is a list of the Texas prison units indicating the appropriate district court, the division and an address
'list of the divisional clerks

FILING FEE AND IN FORMA PA UPERIS (IFP)

l ______

II.

Case 4:19-cV-OO775 Document 1 Filed on 03/01/19 in TXSD Page 2 of 10

‘:»\"; \\-.,'-

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. If you do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account, If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed _in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.~00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account Complete all essential paperwork before submitting
it to the court. ' _ '

CHANGE OF ADDRESS

lt is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

1. PREvIoUs LAWSUITS;
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? _YESA_NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

.O\.U‘.">E'°

Disposition: (Was the case dismissed, appealed, still pending?)

 

7. Approximate date ofdisposition:
PLACE OF PRESENT CONFINEMENT: "iD\ ll éllr\/ ‘.FAr,i/\Vfo §An§ns& J>L “1®00'3\

 

 

2

1 4 y Case 4:19-cV-00775` Document 1 Filed on 03/01/19 in TXSD' Page 3 of 10
l-’ f l¢_-:

III. EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? LYES _NO

h

Attach a copy of your final step of the grievance procedure with the response supplied by the institution

lV. PARTIES TO THIS SUIT:
A. Name and address of plaintiff: /\/\ATT\\t;w \L\ Q_@\r,\; '761 l\/ SAN TA_C\NT¢§ lbo$t'nN¢ ‘0( '1‘1003\

 

 

B. Full name of each defendant, his official position, his place of
employment, and his full mailing address.

Defendant#l: Ull§ DAN\ELS. @\STR\ILT CLER\L.; 001 "’€`>AM TN;¢NT¢> 1®\161);\/¢`11< "1%01

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
‘ '\/\<>Limw or FeLm\/\, r§¢\\\. reform \ \/\ bLM\oN oF i\v\\, P\\@)\-ir€

Defendant#Z: \§\N\ OC'/\(`:\? D\STR\CT k'rTo?~NE\l/q "1\0 l CA@OV\VR iiv</§Tol\ir’lit "1'1001

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
\/\bLAT\oN D¥ FELoN\_l @h\\, Q\`€Fo?J/\ \" \/\oLP<(lot\l OF C\v\\»- Q\\C'\\i\‘if
Defendant#3: l:b QO!JZAU/;Y_, GHERLPF z two @AKER lldc/§Tc ¢\I fT)( ri'i 00 D\

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
V\s\.lnor\l or mem nw tamm , \/\otl\mN or f‘/\\/\L heart

Def`endant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5 :

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

V. STATEMENT OF CLAll\/l:

Vl.

Vll.

Vlll.

9 1 Case 4:19-cV-00775 Document 1 Filed on 03/01/19 in TXSD Page 4 of 10

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any'
legal arguments or cite any cases or statutes If you intend to allege a number of related claims, number and
Set forth each claim in a separate paragraph Attach extra pages if necessary, but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
COMPLAINT. '

Ow item 1 ms mem tr itaan hewitt wrote i‘ibt©@o taint il o re mario
011 venm%li<>krl~sl AVTE\§. \»P<T\Zil\ z W% ?\EME¢TED fork Acaem\/Areo keser ANo ‘rt\EN filtean
Awtwni\o,\{ W\U trion l\@\€>\RA\/Areo inspect m ni\\t\\ @snn torres w€?\°e ‘Y\XEN 5€1' i\1 llSO,ooo
EM. “to'rAl/ sr seen3 O’<>o» news AN american mm rs mo AND santana tort F\)LL-Tw\r
FMLO\;M€~\`@ it m 31 ar motors trott 'fa W\\<E 6\10\\ O\sTL/\No\s 11 @m\ro$, Wll\d\ 14

i\ '\'\oth‘nm\l 0¥ N\\{ L\\/\t '1\\@\\&<€ . `1\1\% remit iam tatum \< wl \)r\! LONST\‘<\D’¢<>NAL
simms mar \%EQ€ Q€t>§\€ %E\X\N:) into BAsEo, on nies F\NAN tim immune ‘

Wm+rf?\ auto film ?A€\L Te Soe\t;r\i\.

 

 

 

RELIEF :

State briefly exactly what you want the court to do for you. l Make no legal arguments Cite no cases or
statutes

too w m x\\r, CLA€S ACT\OJ\F C\\/ll, Su\r ita mat/tma ct tamm sine %§¥om.
Ats@, arm N\E A worn tamm en owe ne A P¢,R. @oni),

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases

N\Arnm \< alias

B. List all TDCJ- ClD identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you.

faretta o 'ri

 

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES §§ NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (lf more than one, use another piece of paper and answer the same questions.)

. Court that imposed sanctions (iffederal, give the district and division):

 

. Case number:

 

 

1
2
3. Approximate date sanctions Were imposed:
4

. Have the sanctions been lifted or otherwise satisfied? YES NO

vi =~.-

,'¥

Case 4:19-cV-00775 Document 1 Filed on 03/01/19 in TXSD Page 5 of 10

C. Has any court ever warned or notified you that sanctions could be imposed? YES \/NO

D. lf your answer is “yes,” give the following information for every lawsuit in which a warning was issued.

(If` more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

Executed on: @:li> ‘ \‘i MA'VT\{E\,J \<. flame

 

DATE
/)MD/\;
(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

l.

W

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true and
correct.

l understand, if l am released or transferred, it is my responsibility to keep the court informed of my current
mailing address and failure to do So may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit

l understand l am prohibited from bringing an in forma pauperis lawsuit if l have brought three or more
civil actions or appeals (from ajudgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted, unless l am under imminent danger of serious
physical injury.

. I understand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire

filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this Q~BN day of FE@M)A\L\! , 20 iii

00

 

(Day) (month) (year)

MAr~nleo \L. parte
/mil/V'J

(siglrature ofrlaimifr)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.

$_’ Case 4:19-cv-007L'/t§ng;oug"l_[rngg NM®@/@Up§“in TXSD Page 6 of 10

SO ?THEP\_?\T DISTRICT OF~ TEX.-'\.S l

iNsrRucn'oNs ron ruich
A coMPL_.-u.Nr ron iaoLArioN or civn. incurs

civn. incurs suit - Pur;uani to rule 42 U.s.c. §19'83:

i-'\n action against a person v\’ho has acted under color of state law ( such as a state official or
'employeel to deprive a person of rights secured by the constitution or laws of the United States.
Civil rights suits filed by inmates generally involve conditions of coiu'inement. Claims as to

legality or duration of confinement must be brought in a petition for v\"iit of habeas corpus

NOTB

Proof-read your complaint after completing the forms to insure compliance With all instruc-
Jl:ions. '

Your complaint can be brought to this Court only if at least one of the named defendants is
located Within this district Furtlier, it is necessary for you to file a separate complaint for each
claim you have unless the claims are all related to the same incident or issue.

CIVIL RIGHTS COMPLAINTS FORl\/IS:

Civil rights complaint forms are available in prison unit lav\r libraries lf you are not in prison,
the court Will provide a form. The formis to be used either as the iniu`al complaint or as an
additional questionnaire to supplement the initial complaint The packet of civil rights forms
available includes the following: _(1) lnsirucn'ons for filing a complaint for \/'iolation of Civil
Rights, (2) Complaint forms, and (3) Application to Proceed ln Forma Pauperis.

sums THE coMPLAiNr:

To start a civil rights action, you must submit one original copy, one courtesy copy, plus one

c__op`y of the complaint for each defendant you name. For example, if you are naming two defen-
dants, you Would submit to Clerk: '

a) ' the original complaint for filing; _
b) two copies for the defendants (one for each defendant),' and
c) one addi’donal copy (courtesy copy), for a total of four forms You should keep

one additional copy of the complaint for your records

LL-osa-(oa/m)
A

,1 ~ Case 4:19-cV-OO775 Document 1 Filed on 03/01/19 in TXSD Page 7 of 10

*.t.complaint form submitted must be verified Verification may be accomplished by declara-
ticii pursuant to Title 28 U. 5 .C. §77-16 or notari:a‘u'on The complaint forms hav e a v erification
statement printed at the bc>ttorriof page-1 .B' veri-fi-cation, 1_ ou are attesting io die~-’eruili_iilness
of _~i oui allegations and contents of your complaint

iill complaint forms and copies 1iust be identical bill information must be identi cal. Foriiis
from other districts should notb 7 ise submi'iied.

Do noi v\-'rite on the back of the complaint forms li "ou need more space, use additional sheets
of paper Yo our complaint and all other pleading Crs/ documents must be legibl'\__ handv\ ii'i'ieii or
mechanicall_ reproduced l'\'ith regard io any attachments is, exhibits or motions submitted vi-'ith
the complaint sufficient copies must be provided for each required copy of tlie complaint
These may be handvi~'ritten or mechanically reproduced The Clerlc does not provide unless a
fee of 50.50 per page is paid

TITLE Ol~`- THE ACTION:

ln die initial complaint "tlie title of the action: (Mki'¥\§§\,\i \( \>\`g\cE Plaintiff vs
` g\g(il\ti Q\EP\\L. U\Q\\§ DN\S\Y,\,S , 'Defendant)” should include tlie names of all parties
S;e: Rule 10 (a), Federal Rules of Civil Procedure.

D EF-END ANTS :

You must provide the Clerl< ii ith tlie complete name and address of each defendant lf the
_ first name is unl<nown, provide an initial. Otherwise, the Clerl< cannot prepare summons

for issuance of service of process by the l\iarslial. S__ee: Rule -'i (j ) of the Pederal Rules of Civil
Procedure -

STATEl\/IENT OF CLAll\/.[:

You are required to give facts regarding yourg 0i'ievance. rl`l-llS COl\/HDLAlNT Sl-IOULD NOT
CONTAIN LEGAL ARGUI\IEI\TS OR CITATIONS.

FILING FEE/FILING lN FORMA PAUPERIS:

The filing fee of § lE0.00 should be paid by check or money order payable to tlie U.S.District
CLERK. ln addition the U. S. l\/Iarshal may require to pay the cost of serving the complaint on

each defendant The service fee of 5 o. 00 per defendant should be submitted on the clerk With
the complaint

lf you are in prison or jail When you submit your application to proceed as a pauper ,you must
attach a certified copy of y our inmate trust fund account statement for six month period pre-

ceding the date that you are filing the complaint lf you are in TDC]- lD, you may asl< your law
librarian for help in getting a copy of y our account

l\J

LL‘O:'>Z-(OSIO-$)
-A

’.' Case 4:19-cV-00775 Document 1 ~F`i|ed on 03/01/19 in TXSD Page 8 of 10

_‘_ .___ N,OTE: lf you are not incarcerated at tlie time of filing and you are.pay_ing the filing fee, it is._._

your respoiisibility, not the U.S. l\`-iarslial's, to serve the defendantt's) vititli summons and com-
plaint The summons, hovi-'ever, must be under seal of the Clerl;. instructions for service vi~'hen
you are riot incarcerated and are paying the filing fee may be obtained from the Clerl;.

lf_i "ou are unable io immediately pa‘i tlie filing iee service costs of tliis action, you may peti-
tio on the Court to proceed iii foiiiia pauperis _5111_5ipplicat'ion io Proceed .in Foiina Pauperis is
enclosed 111 this packet The application must be'\ ei`ified pursuant to litle 28 U.S.C. §17"16.

51 1 eii'fication statement is provided on tlie rev erse of the 51pplication. lf the court gi1 es you
permission to proceed as a pauper, ari angenieiits _vi ill be made to collect the filing fee in install-
merits

1111112 11, rizr). 11. civ. r-

Tliis rule states that only tlie signature of a pro se party or par’u`es on pleadings Will be accept-
_ able to the Court

INSTRUCTIONS l'VHEN l\'lORE THAN Ol\TE PLAINTIFF:
lf you and any otlier plaintiff(s) have the same claims, events, and/ or defendants to be stated

in your complaint these should be combined into the same complaint so that one case can be

filed. Only if you have different clairiis, events, and / or defendants should separate complaints
be submitted

Each plaintiff must verify each complaint_form by declaration pursuant to Titie 28 U.S.C. §1'746

or by separate notarizah`ons. By verification, each plaintiff is attesting to the truthfulness of all -

allegations and contents of his complaint

E'acli plaintiff Will be required to provide an Application to Proce'ed ln Porma Pauperis if the
$lB0.00 filing fee is not paid immediately »

When the complaint forms are completed, mail them to the Clerl< o_f the U.S. District Court,
l-louston Diyisioii, P..O Bo>; 61010, l-louston, Texas 77208.15ifter your complaint is filed, a
”Notification of Filiiig” Will be sent to § ou lt vii ill inform you of the civil action number (case
number), the Distiict© ]udge, and the l\iagisuate judge assigned to your case.

FILING INSTRUMENTS AF_TER SER\TCE HAS BEEN ISSUED:

You must serve tlie defendant(s) or defense counsel 11 itli a copy of every pleading, letter, or

otli`er_ document submitted for consideration by the Court The original of all documents filed '

With the Clerl< should have a proper ”Certificate of Service ”. The following certificate should
appear following the plaintiffs signature at the end of each instrument

von

ii_-osQ-(os/o/.)
A

, 4 Case 4:19-0\/-00775 D'ociimem 1 Filed on 03/01/19 in TXSD _Page 9`0110
t

cERnricAre

 

 

l, l\/\l\'¥`i‘i\€\l \L l)R\UE triamel ' , do hereby certify that a true and
correct copy7 of:thef regoing K\)%i)ANy 119 355 1115 (name of instrurnent) )['l'o‘\ U§i l‘. § \Ci<l>§

has been serv ed upon the defendant )by placing same in the l.'.S .l\lail, addressed to
Q\W~l$ UN\F,LS

 

7}0\ N$t\r\i SAC\NTD (naine and address of defendanft_s) or counsel) `Koi_£iot\\,;iz W\D@-,
kit _ ` `
on @elo (_date,) day of EEYM) Ag\| . (mont.i) - ,(year)th \ cl

MWL_ (your signature) ____

Any pleading or other document submitted to the Clerl< for filing Which does not bear a
proper Certifi‘cate of Service Will be ietuined to the submitting paity. All instruments (plead-

_ ings, letters, motions or other documents) pertaining to this case must be signed by all plaintiffs
and must state the civil action number (case number).

ll\~lPORTANT' lNPORl\/IATION:

l.- l_F YOU DO NOT l<EEP Tl-IE COURT ADVlSED OF YOUR CURRENT ADDRESS,
YOUR CASE MAY BE DlSl\/llSSED FOR WANT OF PROSECUTION.

l\J

l Requests for any'type of relief must be in the form` of a proper motion, filed in a
pending case. Please note that if_ you submit a letter requesting relief, it Will not be
treated as a proper motion.

_o)

lt is improper to communicate directly With judges or magis’u‘ates concerning matters _
Which are or may become a subject in their Court.

-l. lt is improper for Clerl<, _ludges, or l\/lagistrates to give legal advice to litigants

Y_H

All documents and correspondence submitted to the Clerl< must be on letter size paper
(S l/ 2 by ll inches). Please do not use legal size (8 l / 2‘by 14 inches) paper

LL-052-(05/04)
h

__________________,_.=__.________________..___________________________. . 333._1.1.1~_11:111i

§§ s c_a_o §ch ._. §§

§ § § §m tr it 2 asaa@;
wmxm.r WQM_QWHME_ mtm£:om O #© ~ § VAOM…V 1 0 ,A/»

wt:OO mm~m~m UO~.:._D

se 4:19-cV-00775 Document 1 Filed on 03/01/19 in TXSD Page 10 of 10

a .
.@ON NN .mmn_ vmwvmmoooo "

_ AHB@.QGQ §an .

     

 

 
  

a
V~.

 

.../..Ju

PZWWUEZ_

\K_EEEU

0 §§ mims 1205:0:

 

cases §§ sr ssa

 

and .__@u /_ § §§ nzn_m

 

531 3111,§+1§ "@Emz

.:<n mur_"_o.m.__"_"=.¢m:m >E=oo mE~_<:

 

. 1 11 il\.`l¢v!. I¢...

 

